United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 16-4565
                    ___________________________

                                 Tyrone Ellis

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

           Patrick Drummond, APN, East Arkansas Regional Unit

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                Appeal from United States District Court
               for the Eastern District of Arkansas - Helena
                              ____________

                          Submitted: July 28, 2017
                           Filed: August 10, 2017
                               [Unpublished]
                               ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       Arkansas inmate Tyrone Ellis appeals after the district court1 adversely granted
summary judgment in his pro se 42 U.S.C. § 1983 action alleging deliberate
indifference to his serious medical needs.

      Upon careful review, we conclude that summary judgment was appropriately
granted, as the record established beyond genuine dispute that Drummond did not
disregard Ellis’s medical needs. See Fourte v. Faulkner Cty., Ark., 746 F.3d 384, 387
(8th Cir. 2014) (concluding that a deliberate-indifference claim requires showing that
defendants actually knew of, but deliberately disregarded, objectively serious medical
need); Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (requiring that a grant of
summary judgment be reviewed de novo, viewing record in light most favorable to
non-moving party). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable D. P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-